FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REMIGIO HERNANDEZ LOPEZ,                         No. 09-70878

               Petitioner,                       Agency No. A099-779-656

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Remigio Hernandez Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Hernandez Lopez testified he was threatened because he refused to testify as

an eyewitness to a crime. Substantial evidence supports the agency’s conclusion

that Hernandez Lopez failed to establish past persecution or a fear of future

persecution on account of his political opinion, political neutrality, ethnicity, or

membership in a particular social group. See INS v. Elias-Zacarias, 502 U.S. 478,

481-82 (1992). Accordingly, in the absence of a nexus to a protected ground,

Hernandez Lopez’s asylum and withholding of removal claims fail. See Ochoa v.

Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Substantial evidence also supports the agency’s finding that Hernandez

Lopez failed to establish it is more likely than not that he would be tortured with

the consent or acquiescence of the government if returned to Guatemala. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008). Accordingly,

Hernandez Lopez’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-70878